*80ON PETITION ROE REHEARING.
Potter, Chief Justice.
The defendant in error applies for rehearing in this ease. But one point is urged; viz., that the court wrongfully held the cause of action to have arisen in Colorado instead of Wyoming, within the meaning of Section 3464, Bevised Statutes, which provides that “ if by the laws of the State or country where the cause of action arose the action is barred, it is also barred in this State.” Counsel erroneously assumes that our decision goes to the extent of holding that in all cases a cause of action, within the meaning of that section, arises where the debtor resides at the time when an action can first bo brought; and it is argued that such a construction would take many cases out of the provisions of Section 3463, which stays the operation of the statute during the concealment, or absence from the State, of the debtor, and cause them to fall within the provisions of Section 3464, and thus unjustly prevent a recovery. But the decision was based upon the peculiar facts of this case; which are that although the notes were dated at a place within this State, and were conceded to have been executed within the State, neither of the parties then or at any time subsequently resided here; but both maker and payee were, at the time of the execution of the notes, residents of Colorado, and both of them continued to reside there until the maturity of the notes and for a long time afterward, and neither of them at any time became a resident of Wyoming. Under those circumstances, and upon those facts, wo held that the cause of action arose in Colorado; and it was not intended that our decision should go further than that. Whatever may be the proper construction of our statutes upon facts differing from those in the case at bar, need not be considered nor decided at this time.
We are satisfied with the conclusions already announced as founded upon the facts of the case, and believe them to be sound upon principle and sustained by authority. *81As now explained, it is hardly possible that the decision will be misapprehended.

Rehearing denied.

CokN J., and Knight, J., concur.